DETAILED ACTION
Claim Status

Claims 1-20 are pending, with claims 1 and 19 being independent.
Claims 1 and 19-20 have been amended. 
Claims 1-20 will be examined below.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 10-11] of REMARKS,
	However, Applicant understands the dielectric layer 105b of Zheng as separating the upper gate 120 from the lower gate 130. As such, Applicant does not understand the upper gate 120 of Zheng as being in contact with the lower gate 130. Thus, Zheng does not disclose an integrated circuit structure including a fin structure including an upper portion and a lower portion, a first gate structure on the upper portion, and a second gate structure on the lower portion, where the second gate structure is in contact with the first gate structure, as is required by Applicant’s claims. That is, with respect to amended independent claims 1 and 19, Zheng fails to disclose each and every feature of Applicant’s claims.

Examiner’s reply:
The office disagrees. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004). In the instant case, ‘in contact’ can be explained as ‘in direct contact’ or ‘in electrical contact’. The term "direct contact" means that a first element, such as a first structure, and a second element, such as a second structure, are connected without any intermediary conducting, insulating or semiconductor layers at the interface of the two elements. As an example, referring to applicant’s fig. 1b, gate electrode structure 119a is in direct contact with gate electrode structure 119b. In Zeng, fig. 2c, the second gate structure (134,136) is not in direct contact with the first gate structure (150,135). However, these two elements are in electrical contact with each other as they are part of the same device (100) and channels (125, 126) of the both gate electrodes are also in direct contact with each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20140159114 A1) of record.

Regarding independent claim 1, Zheng et al. teach “An integrated circuit structure (fig. 2a-2c; ¶¶ 0040-0057), comprising:
a fin structure (125, 126) including an upper portion (125) having opposing sidewalls and a lower portion (126) having opposing sidewalls, wherein the sidewalls of the upper portion (125) are collinear with the sidewalls of the lower portion (126);
a first gate structure (150, 135) on the upper portion (125), the first gate structure (150, 135) including a first gate electrode (135) and a first gate dielectric (150) between the first gate electrode (135) and the upper portion (125); and
a second gate structure (134, 136) on the lower portion (126), the second gate structure (134, 136) including a second gate electrode (136) and a second gate dielectric (134) between the second gate electrode (136) and the lower portion (126); 
wherein the first gate structure (150, 135) is different from the second gate structure (134, 136) with respect to at least one of composition and gate dielectric thickness (thickness of the first gate dielectric (150) and the second gate dielectric (134) are different).
Regarding ‘wherein the second gate structure is in contact with the first gate structure’, the limitation ‘in contact’ is explained as ‘in electrical contact’ using broadest reasonable interpretation (BRI). These two elements are in electrical contact with each other as they are part of the same device (100) and channels (125, 126) of the both gate electrodes are also in direct contact with each other. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).

Regarding claim 2, Zheng et al. further teach, “The integrated circuit structure of claim, wherein the first gate electrode (135) includes a first metal (¶ 0020) and the second gate electrode (136) includes a second metal (¶ 0021) that is compositionally different from the first metal (¶ 0052)”.

Regarding claim 3, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein the first gate dielectric (150) has a first thickness (20 Å; ¶ 0051) and the second gate dielectric (134) has a second thickness (190 Å) that is at least 0.5 nm (190-20=170 Å= 17 nm) different from the first thickness”.

Regarding claim 4, Zheng et al. further teach, “The integrated circuit structure of claim 3, wherein the second thickness (190 Å) is at least 1 nm (17 nm) different from the first thickness (20 Å)”.

Regarding claim 10, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein at least one of the first and second gate dielectrics (150 and 134) comprises a high-k dielectric (¶ 0021)”.

Regarding claim 11, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein at least one of the first and second gate dielectrics (150 and 134) has a thickness in the range of 5 angstroms to 2 nm (20 Å and 190 Å)”.

Regarding claim 13, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein the upper portion (125) includes one or more nanowires or nanoribbons (¶ 0073), and the first gate structure (150, 135) wraps around the upper portion (125), and the sidewalls of the upper portion (125) include sidewalls of the one or more nanowires or nanoribbons”.

Regarding claim 14, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein the lower portion (126) includes one or more nanowires or nanoribbons (¶ 0073), and the second gate structure (134, 136) wraps around the lower portion (126), and the sidewalls of the lower portion (126) include sidewalls of the one or more nanowires or nanoribbons (¶ 0073)”.

Regarding claim 15, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein the upper portion (125) includes a fin (fig. 2c), and the first gate structure (150, 135) is on opposing sidewalls and a top of the upper portion (125), and the sidewalls of the upper portion (125) include the sidewalls of the fin (fig. 2c)”.

Regarding claim 16, Zheng et al. further teach, “The integrated circuit structure of claim 1, wherein the lower portion (126) includes a fin (fig. 2c), and the second gate structure (134, 136) is on opposing sidewalls of the lower portion (126), and the sidewalls of the lower portion (126) include the sidewalls of the fin (fig. 2c)”.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. as applied to claim 1 as above, and further in view of Tan et al. (US 20150187784 A1) of record.

Regarding claim 17, Zheng et al. teach all the limitations described in claim 1.
But Zheng et al. are silent upon the provision of wherein the integrated circuit structure is part of a processor or communications chip.
However, Tan et al. teach a similar non-volatile memory chip that is part of a communications chip (mobile phone, ¶ 0001).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zheng et al. and Tan et al. to use the memory chip in a mobile phone according to the teachings of Tan et al. as this is common and known in the related area.

Regarding claim 18, Zheng et al. and Tan et al. further teach, wherein the integrated circuit structure is part of a mobile communications device (Tan et al., ¶ 0001).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 20110012085 A1). 

Regarding independent claim 19, Deligianni et al. teach “An integrated circuit structure (fig. 6A-6B; ¶¶ 0101-0104), comprising:
a fin structure (480, 660) including an upper portion (660) in the form of a fin, nanowire, or nanoribbon and a lower portion in the form of a fin, nanowire, or nanoribbon, wherein sidewalls of the upper portion (660) are collinear with sidewalls of the lower portion (480);
a first gate structure (640, 650, 652) at least on the sidewalls of the upper portion (660), the first gate structure (640, 650, 652) including a first gate electrode (650) and a first gate dielectric (640), the first gate dielectric (640) between the first gate electrode (650) of the upper portion (660), the first gate electrode (650) including a first metal (¶ 0044), and the first gate dielectric having a first thickness;
a first source region (620) and a first drain region (620’) adjacent the first gate structure (640, 650, 652);
a second gate structure (440,450,452) on the sidewalls of the lower portion (480), the second gate structure (440,450,452) including a second gate electrode (450) and a second gate dielectric (440), the second gate dielectric (440) between the second gate electrode (450) and the lower portion (480), the second gate electrode (450) including a second metal (¶ 0044) ….., and the second gate dielectric having a second thickness …..; and
a second source region (420) and a second drain region (420’) adjacent the second gate structure (440,450,452)”.

Regarding, “..a second metal that is compositionally different from the first metal”,  Deligianni et al. teach the first/second gate electrodes are ‘..composed of any conductive or low resistive semiconductor material that is suitable to be formed into an FET gate electrode, including but not limited to polysilicon, Pd, Pt, Al, Er, Ti, and any combinations of the above’ (¶ 0044). The first and second gate electrodes can be made with same or different available metals as needed as there is no restriction to make the two gate electrodes same. when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.
Regarding, the “second thickness that is at least 1 nm different from the first thickness”, Deligianni et al. further teach gate structure may include gate dielectric tube or gate dielectric layer and the thicknesses are determined by manufacturing processes (see ¶ 0078). Thus, the structures (tubes/layers) and thicknesses of the first and second gate dielectric can be chosen as needed and there is no restriction to make the two thicknesses same. when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.
Regarding, the at least 1 nm difference, even though the cited prior art does not explicitly disclose the particular claimed difference value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.
Regarding ‘wherein the second gate structure is in contact with the first gate structure’, the limitation ‘in contact’ is explained as ‘in electrical contact’ using broadest reasonable interpretation (BRI). The gate structures here are in electrical contact with each other as they are part of the same device (600’). During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004). 

Regarding claim 20, Deligianni et al. further teach, “The integrated circuit structure of claim 19, wherein the fin structure further includes an isolation region (422) between the upper and lower portions (660,480), the isolation region (422) comprising an insulator material (insulator) or a dopant, and the first gate dielectric (640) is also between the isolation region (422) and the first gate electrode (650)”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.  as applied to claim 5, and further in view of MA SEAN T et al. (WO 2018101941 A1).

Regarding claim 7, Zheng et al. teach all the limitations described in claim 5.
But Zheng et al. are silent upon the provision of wherein the isolation region comprises doping or fixed charge isolation.
However, MA SEAN T et al. teach a FinFET device, wherein the isolation region (130) comprises doping or fixed charge isolation (fig. 1; ¶ 0041).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the insulating material of Zheng et al. with the specified fixed charge isolation material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.  as applied to claim 5, and further in view of Rodder et al. (US 20180166550 A1).

Regarding claim 8, Zheng et al. teach all the limitations described in claim 5.
But Zheng et al. are silent upon the provision of wherein the isolation region is within at least one of the upper and lower portions.
However, Rodder et al. teach a FET device, wherein the isolation region (211, fig. 3B) is within at least one of the upper and lower portions (205, 204).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zheng et al. and Rodder et al. to include the isolation region with upper/lower region according to the teachings of Rodder et al. with a motivation to ‘reduce the total height (i.e., summed height of each nanowire-like channel region) of the vertical sidewall conducting surfaces of the fin compared to a conventional finFET without the dielectric separation regions having the same total non-normalized structural height’. See Rodder et al., ¶ 0005.



Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 10468503 B1) in view of Zheng et al.

Regarding independent claim 1, Balakrishnan et al. teach, “An integrated circuit structure (fig. 12; column 15, lines 5-37), comprising:
a fin structure (161, 131) including an upper portion (161) having opposing sidewalls and a lower portion (131) having opposing sidewalls, wherein the sidewalls of the upper portion (161) are collinear with the sidewalls of the lower portion (131);
a first gate structure (304, 284) on the upper portion (161), the first gate structure including a first gate electrode (304) and a first gate dielectric (284) between the first gate electrode (304) and the upper portion (161); and
a second gate structure (302, 282) on the lower portion (131), the second gate structure including a second gate electrode (302) and a second gate dielectric (282) between the second gate electrode (302) and the lower portion (131); 
wherein the first gate structure (304, 284) is different from the second gate structure (302, 282) .., and 
wherein the second gate structure (302, 282) is in (electrical) contact with the first gate structure (304, 284) (by electrical contact 360)”.

Balakrishnan et al. are silent upon the provision of wherein the first gate structure is different from the second gate structure with respect to at least one of composition or gate dielectric thickness.
However, Zheng et al. teach a similar structure (fig. 2c), wherein the first gate structure (135, 150) is different from the second gate structure (136, 134) with respect to at least one of composition or gate dielectric thickness (¶ 0052, ‘the gate electrodes may be formed of the same material or different materials’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to include different material for the different gates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
Regarding, the limitation, “wherein the second gate structure is in contact with the first gate structure”, the limitation ‘in contact’ is explained as ‘in electrical contact’ using broadest reasonable interpretation (BRI). These gate electrodes 302 and 304 are electrically connected by electrical contact 360. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817